MEMORANDUM OPINION
                                        No. 04-10-00689-CV

                             IN THE INTEREST OF D.K.W., A Child

                     From the 57th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-12915
                          Honorable John D. Gabriel Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 6, 2011

DISMISSED

           Appellant Donnell L. Weary Jr. appeals the trial court’s judgment signed October 26,

2010. After the clerk’s record was filed, the court reporter filed a notice in this court stating

appellant had not paid for the reporter’s record and was not entitled to the reporter’s record

without prepayment. We therefore ordered appellant to provide written proof to this court that

he had either paid for the reporter’s record or was entitled to the reporter’s record without

prepayment of the court reporter’s fee. We advised appellant that if he did not timely provide the

requested written proof, his brief would be due in this court on May 2, 2011, and he would be

permitted to raise only those issues or points that did not require a reporter’s record. Appellant

did not respond. Accordingly, on May 18, 2011, we ordered appellant to file, on or before June
                                                                                   04-10-00689-CV


17, 2011, his brief, raising only those issues or points not requiring a reporter’s record, and a

written response reasonably explaining his failure to timely file the brief. We advised appellant

that if he failed to file the brief and the written response by the date ordered, we would dismiss

the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a). Appellant has not filed a brief

or the written response ordered by the court.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee Constance Irene Davis recover her costs in this appeal from appellant Donnell L. Weary

Jr.

                                                 PER CURIAM




                                                -2-